Citation Nr: 0948821	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, right knee trauma with arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture, dislocation of right ankle with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
November 1973.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which continued the 10 percent rating for residuals, 
right knee trauma with arthritis and the 10 percent rating 
for residuals of fracture, dislocation of right ankle with 
traumatic arthritis.  

During the pendency of the appeal, in December 2008, the RO 
assigned a separate 10 percent rating for lateral instability 
in the right knee, effective March 4, 2007. Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board, and the 
issues before the Board are as listed on the title page.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran asserts that he is entitled to a higher rating 
for his right knee and ankle disabilities.  During the 
October 2009 hearing, the Veteran stated that he received 
private treatment for his right knee and ankle disabilities 
at University of Utah with Naomi Liard and Dr. Nikesh.  
Private records pertaining to treatment of right knee and 
ankle disabilities have not been associated with the claims 
file.  As these records would be of assistance in determining 
the severity of his right knee and ankle disabilities, they 
are relevant and should be obtained.  VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers, if the records are adequately identified and if 
the claimant authorizes the release of such records.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  

Additionally, the Veteran reported further treatment at the 
West Valley VA clinic.  However, these records are not 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the Veteran's claim.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  
38 C.F.R. § 3.159(c)(2) (2009),  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran has stated that he receives Social Security 
Administration (SSA) disability benefits.  Reports relied 
upon by the SSA are not of record.  Thus additional action is 
needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his right knee degenerative joint disease 
and ankle from any private practitioner, 
specifically from "University of Utah," 
"Naomi Liard," and "Dr. Nikesh," or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, including 
from the West Valley clinic, subsequent to 
February 2008, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  

3.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
Document all attempts made.

4.  Thereafter conduct any additional 
development deemed necessary, e.g., 
scheduling a VA examination to ascertain 
the severity of the Veteran's 
disabilities, and/or issuing additional 
VCAA notice.

5.  Readjudicate the issues on appeal.  If 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


